PER CURIAM.
There is no direct evidence nor any testimony from which a legitimate inference can be drawn that Cassidy, to whom the plaintiff had delivered her piano for repairs and which is the subject of this action, had any authority to deliver the same to the defendant, without which evidence it would have no right to enforce a lien against the plaintiff. Gluckman v. Kleiman, 3 Misc. Rep. 97, 22 N. Y. Supp. 549.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event